Seevers, J.
This cause, at the request of the defendant upon a proper showing, was ordered by the court to be submitted in writing. The record before us contains the indictment, instructions, motion for a new trial, certain affidavits of some of the jurors, and the judgment of the court. The indictment is clearly sufficient; in fact it is notubjected to. The instructions are dearly correct, unless it is the fourth, to which exceptions are taken. If it be conceded the last named instruction is incorrect as an abstract proposition, still we cannot reverse the judgment for this reason, because the evidence may have been such as to fully warrant the court in giving said instruction. There is no error in the record we can remedy.
Affirmed.